33 So.3d 751 (2010)
Rhonda KIRKENDALL f/k/a Rhonda Goudie, Appellant,
v.
Margaret E. COOK, Diane Smith and Metropolitan Casualty Insurance Company, a foreign profit corporation, Appellees.
No. 4D08-4288.
District Court of Appeal of Florida, Fourth District.
April 14, 2010.
Rehearing Denied May 19, 2010.
*752 Valentin Rodriguez of Valentin Rodriguez, P.A., Palm Beach Gardens, for appellant.
Shelley Ray Senecal of Law Office of Shelley Senecal, Fort Lauderdale, for appellees Margaret E. Cook and Diane Smith.
Neil Rose of Bernstein, Chackman, Liss & Rose, Hollywood, for appellee Metropolitan Casualty Insurance Company, a foreign profit corporation.
PER CURIAM.
Affirmed. See Rooney v. Lawrence E. Hannon, M.D., P.A., 732 So.2d 408, 411 (Fla. 4th DCA 1999) (indicating that "it is simply unfair to allow a party to hold back an objection like a trump card, ready to be played in the event of an unfavorable verdict"); Jenkins v. State, 732 So.2d 1185 (Fla. 4th DCA 1999).
GROSS, C.J., POLEN and STEVENSON, JJ., concur.